DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-4, 7-9, 11-13, 5-6, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson (EP 3342442) and further in view of Cameron (US 2016/0324217).
Regarding claim 1, Lawrenson discloses a personal vaporizer comprising:
a vaporizer case defining a vaporizer interior (via housing section 2, Para. 37); 
a vaporization chamber within the vaporizer interior (via chamber housing heating element 5 comprising wire coil in housing 2, Para. 40 and Fig. 1); 
a fluid reservoir configured for retaining a vaporizable fluid (the fluid storage component 2 may comprise a liquid reservoir in which a liquid composition with compounds to be volatilized may be contained or a sponge wetted with such a liquid, Para 41); 
a fluid transport structure configured for transporting vaporizable fluid from the fluid reservoir to the vaporization chamber; a heating element disposed within the vaporization chamber (the liquid interface between the heating element 5 and the liquid storage component 6 may result from the heating element 5 forming an electrode plunged into the liquid reservoir or, in a more common alternative, from a liquid transfer arrangement such as a wick extending between the liquid storage component 6 and the heating element 5, Para 40-41);
an air flow passage from one or more air intake openings in the case wall to the vaporization chamber (causing certain compounds contained in the liquid to volatilize into an airflow A streaming
through the vaporizing housing section 2 from one or more airflow inlets (schematically depicted as 10a in Fig.1) to the airflow outlet 10b, Para. 40); 

an activation circuit connected to the heating element and configured to activate the heating element if use authorization criteria are met (the vaporization controller 7 will then only
activate the supply of the heating element 5 with power of the power source 3 when both the activation sensor system 4a and the authorization controller 8 send their respective activation signals, Para. 51), the circuit comprising 
a power source, a vaporizer control processor, an authorization control device connected to the activation circuit (the activation sensor system 4a may have an activation threshold (or combined activation threshold for multiple sensors) for selectively causing the electrical circuitry of the vaporization controller 7 to activate the supply of the heating element 5 with power of the power source 3, Para. 44; and an authorization controller 8 that is coupled to the vaporization controller 7, Para. 48-49), and 
an activation mechanism configured and positioned for manual operation by a user to selectively complete the activation circuit when use authorization criteria is met (the authorization trigger module 4b may include various different components: For example, a mechanical activation element, such as a pushbutton or a touch-sensitive interface element, may be arranged in or on the device body. A user-initiated activation condition may then include an actuation of the mechanical activation element by a user, for example pushing the button or touching the interface element, Para. 53, 55).

Cameron is in the field of an electronic vaporizer (abstract) and teaches including an authorization control device to authenticate a user of the vaporizer (the exemplary vapor device 900 can comprise a biometric interface 904. For example, the biometric interface 904 can comprise a fingerprint scanner, an eye scanner, a facial scanner, and the like. The biometric interface 904 can be configured to enable a user to control any and/or all functionality of the exemplary vapor device 900, Para. 96); Cameron further teaches the authorization control device can be made selectively connectable to and disconnectable to the vaporizer (via USB biometric monitoring device, Para. 45).
From the teachings of Cameron, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lawrenson to include the authorization control device is selectively connectable to and disconnectable from the activation circuit in order to include use of biometrics authentication, thereby improve security.
Regarding claim 2, Lawrenson discloses the activation mechanism is a manual switch mounted to the vaporizer case (trigger module 4b, Para. 53). 
Regarding claims 3, 4, Lawrenson and Cameron teach a communication port in electrical communication with the activation circuit, the communication port being positioned within an opening in the vaporizer case (via USB port, Cameron, Para. 45), wherein the authorization control device comprises a communication interface configured for reception into and electrical engagement with the communication port, and wherein the authorization criteria include a requirement that the communication interface of the authorization control device be in electrical engagement with the communication port (via USB biometric authentication to enable use of vaporizer, see Lawrenson in view of Cameron in rejection of claim 1 above).

Regarding claim 8, Lawrenson and Cameron teach the biometric characteristic is a fingerprint and the biometric sensor is or includes a fingerprint scanner (via USB biometric monitoring device, see Cameron, Para. 45, 96).
Regarding claim 9, Lawrenson and Cameron teach the biometric characteristic is a retina scan and the biometric sensor is or includes a retina scanner (eye scanner, Para. 96).
Regarding claim 11, Lawrenson and Cameron teach a vaporizer data storage medium having authorization information stored therein, the authorization information including at least one biometric characteristic for each of one or more authorized users of the device, wherein the authorization control device comprises a biometric sensor configured for obtaining biometric data from a potential user of the personal vaporizer, and an authorization device data processor in data communication biometric sensor 
 Regarding claim 12, Lawrenson and Cameron teach the biometric characteristic is a fingerprint and the biometric sensor is or includes a fingerprint scanner (via USB biometric monitoring device, see Cameron, Para. 45, 96).
Regarding claim 13, Lawrenson and Cameron teach the biometric characteristic is a retina scan and the biometric sensor is or includes a retina scanner (eye scanner, Para. 96).

Claims 5-6, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Cameron, and further in view of Johansson (US 10,484,372).
Regarding claims 5, 18, Lawrenson and Cameron fail to disclose a vaporizer data storage medium having first authorization information stored therein, wherein the authorization control device comprises an authorization device data storage medium having second authorization information stored therein, wherein the vaporizer control processor is in data communication with the data storage medium when the authorization control device is in electrical engagement with the communication port, and wherein the vaporizer control processor is configured to, in response to an attempt to activate the vaporizer using the activation mechanism, verify electrical engagement between the authorization 
Johansoon teaches that access to a device may be restricted, and enabling access to the device upon receiving authentication data from a hardware token such as a USB dongle, which stores authentication data that is received and verified by the device with access restrictions (col. 5, line 50 to col. 6, line 15).
From the teachings of Johansoon, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lawrenson and Cameron to include the limitations Lawrenson and Cameron failed to teach, as cited above, in order to allow authentication with a hardware token, as simple substitution for one authorization technology to another is considered obvious to one of ordinary skill in the art.
Regarding claim 6, Lawrenson and Cameron fail to disclose a vaporizer data storage medium having first authorization information stored therein, wherein the authorization control device comprises an authorization device data storage medium having second authorization information stored therein, and an authorization device data processor in data communication with the authorization device data storage medium and in data communication with the vaporizer data storage medium when the authorization control device is in electrical engagement with the communication port, the authorization device data processor being configured to, in response to an attempt to activate the vaporizer using the activation mechanism, verify electrical engagement between the authorization control device and the communication port, retrieve the first authorization information from the vaporizer data storage medium, retrieve the second authorization information from the authorization 
Johansoon teaches that access to a device may be restricted, and enabling access to the device upon receiving authentication data from a hardware token such as a USB dongle, which stores authentication data that is received and verified by the device with access restriction (col. 5, line 50 to col. 6, line 15).
From the teachings of Johansoon, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lawrenson and Cameron to include the limitations Lawrenson and Cameron failed to teach, as cited above, in order to allow authentication with a hardware token, as simple substitution for one authorization technology to another is considered obvious to one of ordinary skill in the art.
Regarding claim 19, Cameron teaches the biometric data is a retina scan (via eye scan, Para. 96).
Claims 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Cameron, and further in view of Neuman (US 2013/0263211).
Regarding claims 10, 14 Lawrenson and Cameron fail to disclose wherein the biometric characteristics is a voice pattern, the biometric sensor is or includes a mechanism for receiving vocal data, and the vaporizer control processor is configured to process the vocal data using voice analysis and recognition methods. 
 Neuman teaches different technologies to authenticate a user, including voice recognition (the phrase spoken during speaker recognition, Para. 104-106).
From the teachings of Neuman, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lawrenson and Cameron to include wherein the biometric characteristics is a voice pattern, the biometric sensor is or includes a mechanism for receiving vocal .
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Cameron, and further in view of Conley (US 2015/0020833).
Regarding claim 15, Lawrenson and Cameron teaches the structural elements of the claimed invention (see rejection of claims 1, 3, 5), but fails to disclose establishing data communication between the vaporizer control processor and an authorizing processing system; receiving, by the vaporizer control processor from the authorizing processing system, first authorization information; storing the first authorization information in the vaporizer data storage medium.
Conley is in the field of an electronic vaporizer (abstract) and teaches an authorization control device that is selectively disconnectable from the activation circuit (the electronic vaporizer may include a communication device (e.g. a USB port, Bluetooth, Wireless Ethernet) capable of connecting to an external computing device (PC, mobile phone, or other computing device) through a wired or wireless connection. The external computing device may be operative to execute software capable of updating the data store 924 or 926 in the electronic vaporizer to included biometric data that couples the device to a specific user, para. 0066. Note that connecting via a USB port may be selectively disconnectable when needed). 
From the teachings of Conley, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lawrenson and Cameron to include establishing data communication between the vaporizer control processor and an authorizing processing system; receiving, by the vaporizer control processor from the authorizing processing system, first authorization information; storing the first authorization information in the vaporizer data storage medium in order to 
Regarding claim 16, Lawrenson, Cameron and Conley teaches wherein the first authorization information includes a biometric characteristic of an authorized user and the method further comprises: receiving, from a biometric sensor by said one of the set consisting of the vaporizer control processor and an authorization control data processor of the authorization control device, biometric data for the prospective user, wherein the action of determining whether predetermined authorization criteria are met includes comparing the biometric data to the biometric characteristic (via USB biometric monitoring device, Para. 45 of Cameron). 
Regarding claim 17, Cameron teaches the biometric data is one of the set consisting of a retina scan and a fingerprint scan (via eye scan, Para. 96).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689